Campbell, J.,
(dissenting). Relator, as county register of Wayne county, prepared and delivered . the notices of mortgage records required by Act No. 262, Laws of 1887, to be furnished by county registers for the information of taxing officers. Those furnished in Wayne county for county purposes entitled him, if chargeable at all, to $1,710.20. He presented his bill for that sum to the board of county auditors for allowance. The services are not disputed, but the claim was rejected because his office is salaried; and respondents insist that his salary covers all claims for services against the county. He applies for a mandamus to compel its allowance.
In 1879 a law was passed, found on page 203 of the Local Acts of that year, entitled—
“An act to provide for the compensation and to prescribe the duties of certain officers of the county of Wayne.”
*137Section 1 of that act provides for salaries to the county treasurer, prosecuting attorney, county clerk, and register of deeds of that county, — that of the register to be not less than $2,500, nor more than $3,500. It requires the amount to be fixed by the board of auditors, and neither increased nor diminished during any term of office. It then declares:
“The officers named shall not be entitled to any compensation other than said salary for the performance and discharge of any duties growing out of their 'office, or any office the duties of which they may exercise by virtue thereof.”
By section 2 it was made their duty to collect—
“All the fees now provided hy law, except as provided in section three of this act, for the performance of duties growing out of their said offices.”
Section 3 relates to certain county fees in court cases. Section 4 requires all such fees as are mentioned in section 2 to be paid into the county treasury, into the general fund. Section 8 requires the auditors to fix the number of deputies and clerks in the county offices, and their compensation, but leaves each officer to make his own appointments, and requires that both number and compensation shall be sufficient for the work of the offices. In the present case the mortgage reporting work was done by a clerk in the office of the register, and some extra pay was given him by the auditors. Relator claims to have paid another person for performing duties which that clerk left for this specific work.
The mortgage assessment law of 1887 contains this provision:
“ The register of deeds shall receive ten cents for every such notice, to be audited and paid in the general manner out of the contingent fund of the county where the mortgagee resides, and the said register of deeds shall also receive for each notice to the assessing officers in his *138county, as provided in this act, the sum of ten cents, to be audited and paid out of the contingent fund of said county."
It appears, therefore, that a part of the services directly concern his own county, and a part are rendered to outside counties, in which his own county has no concern. The present controversy only relates to services rendered to relator’s own county.
The question presented by the record before us is discussed on two opposing theories. Eelator claims that, inasmuch as section 2 only requires such fees as were provided for by existing laws in 1879 to be accounted for and collected, the fees provided for in the mortgage law of 1887 are not within its terms. Eespondents claim that, without reference to the fees collected or uncollected, the salary was intended to pay all that the register could claim from the county for services in office. It is, we think, correctly claimed that the fees which the register is to collect and pay into the county treasury are such fees as existed in 1879. But it is equally plain that fees or recompense due him, which he has to collect from the county, cannot be ' covered by those sections. The law will not bear the construction that he must first collect from the county, and then pay back the same money. There may have been very good reasons why the Legislature of 1879 should not attempt te anticipate future legislation concerning the destination of future fees not then covered by legislation. When any Legislature imposes new duties, or gives new compensation, it may, and often does, provide what shall be the rights of officers arising out of the change; and when the future law is passed, it must be construed according to what seems to be its purpose. There is nothing in the law of 1887 which provides any destination for the fees received by registers from outside counties, and it is *139not covered by the law of 1879 concerning tbe payment of fees into the county treasury of Wayne county. This may or may not have come within the notice of the Legislature. It is certainly an omitted case, and the fees must now belong to the register, because not ordered to be paid elsewhere. But it does not follow that compensation from his own county, which never can come into his hands until his accounts are audited, is in the same position. There is no constitutional objection to changing or increasing the duties attached to a public office. It is done constantly, both as to executive and administrative and as to judicial officers. It must depend on the legislative will whether duties strictly official, thus increased, shall be paid for separately, or included in some method of pay already provided. It is a question of legislative intent, and not of constitutional law. Presumptively, perhaps, duties imposed upon an officer, and not belonging to the office, if any compensation is provided for them, do not come within the strictly official rule of compensation. This point we do not undertake to decide absolutely, because every case is so dependent on its own circumstances that it may need consideration. But we held in White v. East Saginaw, 43 Mich. 567 (6 N. W. Bep. 86), that when a sheriff was appointed to collect taxes the statute treated him as assuming new and special duties, under distinct obligations, and the sureties on his bond as sheriff were not bound for his delinquencies as tax collector. We have also held that a public officer who performs by employment extraofficial duties, which he was not by law bound to perform as such officer, might require pay for them beyond his official salary. Thus in Detroit v. Redfield, 19 Mich. 376, where the comptroller of Detroit was employed to deal with certain bonds issued to the city by Wayne county, to be used in paying bounties, and pay out and distrib*140ute them, the service was held to be in no sense an official duty, and he was entitled to pay for it, without reference to his official salary. In McBride v. Grand Rapids, 47 Mich. 236 (10 N. W. Rep. 353), and 49 Mich. 239 (13 N. W. Rep. 581), it was held the police justice of Grand Rapids was not bound to give his services to the city in compiling ordinances, and, if so employed by city authority, could demand pay for it. In Police Justice v. Supervisors, 38 Mich. 421, a case arose where, under the city charter of Grand Rapids, the police justice was to be paid by city salary, while the fees which would have been due from the county for such services as he rendered, had they been performed by an ordinary justice, were required to be paid into the city treasury. In that case it was held that the fees did not belong to him, even for purposes of collection, and he could not enforce their payment, although they were for his actual services, but that the city should demand and receive them. The statute. of 1879 in like manner makes the fees of the office of register of deeds belong to Wayne county, but, unlike the charter of Grand Rapids, makes the officer bound to collect them himself, and pay them over.
A case quite like the one before us arose in Stetson v. Supervisors, 36 Mich. 10. In that case the supervisors of Calhoun county had fixed the clerk’s salary under a statute which (Comp. Laws of 1871, § 470), provided that the clerk of the county should “be allowed for his services as such clerk a reasonable compensation, to be fixed by the board and to be paid by the county.” This law was in force a long time before some of the statutory duties of clerks and their compensation had been provided for. The supervisors had provided for the payment of a fixed sum for his services “as county clerk,” and not as clerk of the board. In addition to his salary he rendered a bill for *141other matters, which he claimed were outside of it. They include birth and death reports to the Secretary of State, fees for drawing jurors, services on a building committee, purchases of wood, and tree planting, services as clerk of the board of supervisors, and services as clerk in criminal cases. This Court held that his salary as county clerk covered all his official duties as such clerk, including as well those to which the law had attached specific fees as general services; but that his purchases and planting, and acting on building committees, were not official, and not so covered.
The statute of 1887 very clearly attached the duties now in question to the office of register of deeds of each county, and made him responsible for their performance. In most of the counties he is paid by fees, and would be so paid for the new services. But the local statute of 1879 by section 1, before referred to, makes his salary cover all of his official duties, whatever they may be, and does not. refer to, and is not qualified by, sections 2 and 4, which provide that he shall pay the fees he collects under existing laws over to the county treasury. As already suggested, the language of those sections could not very well apply to fees collected from the county itself. Such general and sweeping words as make a salary cover all official acts would naturally cover all new and strictly official duties, while, on the other hand, the salary would not be reduced by any reduction of fees or lightening of burdens. It is the official recompense for whatever he does under official duty, and there is, so far as we can discover, no purpose in the act of 1887 to make any new rule as to methods of compensation of registers, or any design of interfering with salaries where salaries have been substituted for fees. A local statute containing a policy confined to one county, and introducing a special rule for it, can hardly be supposed to have been *142within the mind of the Legislature, as intended to be changed so as to make it subject to the general policy on one item and opposed to it on all the rest. Under any such rule every new provision of statute affecting the jurisdiction of justices or circuit courts, and making no reference to police or municipal courts, would take the new case out of the courts where all similar cases are disposed of, and give to other courts jurisdiction in single cases outside of their ordinary reach. Such' a construction is not the natural one, and should not be followed, without a plain legislative intimation of a new policy in the particular regard.
The provision concerning clerks and deputies was intended to enable the business force of the county offices to be increased as fast as needed. The duties introduced by the law of 1887 are similar in character to the other duties of the register. They are purely clerical and ministerial, and can be done by a clerk as well as by a register. If the duties increase, the auditors are required to act so as to relieve them. There is therefore no force in the argument that the register will be- damnified by confining him to his salary. On the other hand, it would not be reasonable to compel the auditors to pay clerks for doing his work and to pay him also, or to pay him for this work a large price, when the statutory fees for the other work in his office are often just as large, and are nevertheless merged in his salary.
¥e think the mandamus should be denied.
Sherwood, C. J., concurred with Campbell, J.